DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 5/28/2020. Claims 1–20 are pending and are examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “projector system configured to” in claims 1–20. 

Under prong C of the 3-prong analysis, § 112(f) is invoked (given that prongs A and B are met) if the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. See MPEP § 2181. The projector system performs several functions, one being receiving sensor data containing at least a portion of the electro magnetic radiation reflected off the at least one surface of the vehicle. However, the disclosure suggests that a different sensor system apart from the projector system performs this function. See at least Disclosure, ¶ 18. Additionally, paragraph 16 of the disclosure suggests that the projector system and the sensor system may be considered as separate entities. While the term projector connotes structure, it is not sufficient structure for performing the entire claimed function (i.e., both the projecting and receiving functions). Accordingly, prong C is met and § 112(f) interpretation is invoked. 
The corresponding structure described in the disclosure as performing the claimed function at least includes: “Projector system 120 is configured to emit and/or project projected electromagnetic radiation 122, such as visible light, infrared light, ultraviolet rays, laser light, etc.” (¶ 17).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.

Claim Rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–3, 6, 8–10, 13, 15–17, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of determining if a vehicle has cosmetic damage without significantly more.
Independent claims 1, 8, and 15 recite: 
“project[ing] electromagnetic radiation,”
“receiv[ing] … sensor data,”
“analyz[ing] … sensor data,” and 
“determin[ing] if the vehicle has cosmetic damage.”
The broadest reasonable interpretation of these claims can be performed in the mind but for the recitations of insignificant pre-solution activity—i.e., projecting electromagnetic radiation and receiving sensor data. But for the insignificant pre-solution activity, analyzing sensor data and determining from said sensor data if a vehicle has cosmetic damage are forms of an observation, evaluation, judgment, or opinion. The courts have held that forms of observation, evaluation, judgment, or opinion represent an abstract idea. Accordingly, the claimed invention represents an abstract idea. See MPEP § 2106.04(a)
The judicial exception is not integrated into a practical application. First, the projection of electromagnetic radiation and the subsequent capture of sensor data containing at least a portion of the electromagnetic radiation is not critical to the inventive concept of the claims. The inventive concept is geared towards the determination of cosmetic damage, and such a determination can be performed through human observation. That is, the projector system in the claims is a substitute for observations a human can make. For instance, light from the sun, a form of electromagnetic radiation, may illuminate a vehicle surface, and a human’s eyes may thus capture the vehicle surface; in this way the human mind may use the “data” captured from the eyes to determine whether the vehicle  has cosmetic damage. Hence, the recitation of a projector system does not integrate the judicial exception into a practical application.
Continuing, the claims recite generic computing components—i.e., processors, memory, and non-transitory computer readable medium—that are recited at such a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the additional elements of generic computing components are not sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. See MPEP § 2106.04(a)(2)(III)(C).
Claims 2, 3, and 6 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps—i.e., determining that the vehicle does not have cosmetic damage and creating an algorithm—insignificant pre-solution activity (e.g., gathering data)—i.e., receiving new sensor data—or insignificant post-solution activity—i.e., generating a damage report, storing sensor data, and outputting whether a second vehicle has cosmetic damage. Claims 11, 12, and 14 depend from claim 8 and are rejected for at least the same reasons as claims 2, 3, and 6. Claims 18 and 19 depend from claim 15 and are rejected for at least the same reasons as claims 2, 3, and 6.
Accordingly, claims 1–3, 6, 8–10, 13, 15–17, and 20 are rejected under 35 U.S.C. § 101.
	Examiner notes that claims 4, 5, 7, 11, 12, 14, 18, and 19 are patent eligible because they recite a form of vehicle control, which constitutes patent-eligible subject matter. 

Claim Rejection(s)—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Kasavala et al. (US20210325313A1; from here on referred to as Kasavala). 

As to claim 1, Kasavala discloses a system comprising: 
	one or more processors (Control and data analysis unit 4 – see at least ¶ 21.);
	a projector system in communication with the one or more processors, the projector system configured to project electromagnetic radiation onto at least one surface of a vehicle and receive, via one or more sensors, sensor data containing at least a portion of the electromagnetic radiation reflected off of the at least one surface of the vehicle (Projector system is analogous to: the device 1 – see at least ¶ 21, FIG 1. Continuing, “the method according to the invention is distinguished in that surface defects are identified on the basis of the evaluation of at least one image [i.e., sensor data containing at least a portion of electromagnetic radiation] recorded by at least one camera [i.e., one or more sensors] in the form of a grid graphic made up of pixels of an illumination pattern projected by at least one first illumination unit on at least a part of the surface [i.e., electromagnetic radiation is projected onto at least one surface of a vehicle].” (¶ 8). “In general, various wavelengths, i.e., various colors up to UV or infrared rays [i.e., electromagnetic radiation], can be used for the illumination.” (¶ 30));
	memory storing computer-readable instructions (Control and data analysis unit 4 – see at least ¶ 21.), the instructions effective to cause the one or more processors to:
receive the sensor data from the projector system (“Surface defects are identified on the basis of the evaluation of at least one image recorded by at least one camera [i.e., sensor data is received from the projector system for evaluation].” (¶ 8));
analyze the sensor data based on the reflected electromagnetic radiation and an expected pattern of reflected electromagnetic radiation (
“The disappearance of individual stripes [i.e., a deviation in an expected pattern of reflected electromagnetic radiation] can accordingly advantageously be used as a criterion for identifying surface defects.” (See at least ¶ 42; see also FIG. 7.).); and 
determine if the vehicle has cosmetic damage on the at least one surface of the vehicle based on the analysis of the sensor data (“The disappearance of individual stripes [i.e., a deviation in an expected pattern of reflected electromagnetic radiation] can accordingly advantageously be used as a criterion for identifying surface defects.” (See at least ¶ 42; see also FIG. 7.).).

Independent claims 8 and 15 are rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences. 

As to claims 2, 9 and 16, Kasavala discloses: wherein the electromagnetic radiation projected onto the at least one surface of the vehicle is visible light in a selected pattern that becomes distorted when the selected pattern is projected onto an area with cosmetic damage (“In general, various wavelengths, i.e., various colors up to UV or infrared rays, can be used for the illumination [i.e., electromagnetic radiation may be used to illuminate a pattern].” (¶ 30).  “Structure changes in the surface 51 of a three-dimensional object 5, for example folds or bends in the engine hood of a motor vehicle body, do not result in … a pattern [associated with no defect].” (¶ 43; see also FIG. 7.).).

As to claims 6, 13, and 20, Kasavala discloses: wherein the instructions are further effective to cause the one or more processors to: 
generate a damage report if the vehicle is determined to have cosmetic damage on at least a portion of the vehicle (“Identified surface defects OF are classified by a comparison to at least one model function MF … and/or a pattern of already classified surface defects OF, … and the measurement and/or evaluation data of surface defects OF classified in this way are stored in a database [i.e., classified measurement and/or evaluation data is analogous to a generated damage report].” (¶ 46).); 
store the sensor data and the damage report into a database (“Identified surface defects OF are classified by a comparison to at least one model function MF … and/or a pattern of already classified surface defects OF, … and the measurement and/or evaluation data of surface defects OF classified in this way are stored in a database [i.e., the generated damage report is stored in a database].” (¶ 46)); and 
create an algorithm based on the sensor data and the damage report (“[The generated damage report] advantageously enables the recognition and analysis of surface defects OF in three-dimensional objects 5 having reflective surface 51 to be improved after each performed analysis and the performance of the method according to the invention or the device 1 according to the invention to be optimized automatically in terms of a “deep learning” or “machine learning” strategy [i.e., an algorithm is generated and updated].” (¶ 46)), 
wherein the algorithm is configured to receive new sensor data containing at least a second portion of electromagnetic radiation reflected off of at least one surface of a second vehicle and output whether the second vehicle has cosmetic damage ((“[The generated damage report] advantageously enables the recognition and analysis of surface defects OF in three-dimensional objects 5 having reflective surface 51 to be improved after each performed analysis and the performance of the method according to the invention or the device 1 according to the invention to be optimized automatically in terms of a “deep learning” or “machine learning” strategy [i.e., an algorithm is generated and updated].” (¶ 46). Examiner notes that the “deep learning” or “machine learning” strategy is updated per nth vehicle, which includes a second vehicle.). 

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Kasavala.
As to claims 3, 10, and 17 Kasavala fails to explicitly disclose: wherein if the reflected electromagnetic radiation matches the expected pattern of reflected electromagnetic radiation, determine that the vehicle does not have cosmetic damage on the at least one surface.
	However, this feature would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Kasavala. As shown in the rejection of claim 1, Kasavala discloses determining if the vehicle has cosmetic damage on at least one surface of the vehicle based on the analysis of the sensor data, wherein the analysis includes an examination of an expected pattern. More specifically, Kasavala discloses that if an illumination pattern does not fit an expected pattern, then a defect is detected. Consequently, a person of ordinary skill in the art would have recognized from Kasavala that if the illumination pattern does fit the expected pattern, then there is no defect. A person of ordinary skill in the art would have been motivated to include this feature as it is a well-known and a useful feature in the art. With this feature, the surfaces of vehicles may be determined to be defect-free and thus available to return to normal operations. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kasavala in view of Herman et al. (US20200066067A1; from here on referred to as Herman).

As to claims 4, 11, and 18, Kasavala fails to explicitly disclose: instructing the vehicle to navigate to a repair facility if the vehicle has cosmetic damage on the at least one surface.
	However, Herman teaches: instructing the vehicle to navigate to a repair facility if the vehicle has damage on the at least one surface (“The computer may be programmed to actuate the vehicle 100 to navigate to a service center for replacing a component 200 upon determining that the damage quantifier D.sub.part of the respective component exceeds a predetermined threshold.” (¶ 85; see also FIG. 10.).).
	Kasavala discloses determining if a vehicle has cosmetic damage on at least one surface. Herman teaches instructing the vehicle to navigate to a repair facility if the vehicle has damage on at least one surface. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kasavala and include the feature of: instructing the vehicle to navigate to a repair facility if the vehicle has damage on the at least one surface—as taught by Herman—because it is a useful feature in the art. Cosmetic damage may be severe enough to require repair, and this feature enables a vehicle to navigate to a facility for repair as soon as such cosmetic damage is detected. In this way, vehicle maintenance can be performed in a timely manner, and thus vehicle safety is improved. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kasavala in view of Konrardy et al. (US10824145B1; from here on referred to as Konrardy).

As to claims 5, 12, and 19, Kasavala fails to explicitly disclose sending a command to the vehicle after the vehicle has identified an impact event, the command effective to cause the vehicle to navigate to an inspection facility having the projector system.
	However, Konrardy teaches: sending a command to the vehicle after the vehicle has identified an impact event, the command effective to cause the vehicle to navigate to an inspection facility (“The controller 204 may further determine information regarding the likely cause of a collision or other incident …. This information may be used to determine risk levels associated with autonomous vehicle operation [i.e., an impact event is identified].” (col. 33, ll. 28–41). “The on-board computer 114 may determine whether any of the risk levels exceed a safety threshold indicating maximum safe operational risk …. If at least one risk level exceeds the safety threshold, usage restrictions may be determined and implemented [i.e., the impact event is evaluated as to determine if navigation to an inspection facility is necessary].” (col. 53, ll. 10–19). “The on-board computer 114 may control the vehicle 108 to travel … to the repair facility [i.e., the vehicle is caused to navigate to a repair facility, which is analogous to an inspection facility].” (col. 54, ll. 11–16).).
	Kasavala discloses a projector system that may be installed in an inspection facility. Konrardy teaches commanding a vehicle to navigate to an inspection facility after an impact event. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kasavala and include the feature of: sending a command to the vehicle after the vehicle has identified an impact event, the command effective to cause the vehicle to navigate to an inspection facility—as taught by Konrardy—because it is a useful feature in the art. An impact event may impart cosmetic damage onto a vehicle, and the vehicle may need repairs pertaining to the received cosmetic damage. This feature enables a vehicle to promptly navigate to an inspection facility to determine if cosmetic damage is present and whether the vehicle needs repair or not. In this way, proper maintenance of the vehicle may be more readily performed, and thus the vehicle’s safety is enhanced. 

Claims 7, 14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kasavala in view of Starns et al. (US20200292337A1; from here on referred to as Starns).

As to claims 7, 14, and 20, Kasavala fails to explicitly disclose: determining if the vehicle does not have cosmetic damage on the at least one surface. 
However, this feature would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Kasavala. As shown in the rejection of claim 1, Kasavala discloses determining if the vehicle has cosmetic damage on at least one surface of the vehicle based on the analysis of the sensor data, wherein the analysis includes an examination of an expected pattern. More specifically, Kasavala discloses that if an illumination pattern does not fit an expected pattern, then a defect is detected. Consequently, a person of ordinary skill in the art would have recognized from Kasavala that if the illumination  pattern does fit the expected pattern, then there is no cosmetic damage on the at least one surface of the vehicle. A person of ordinary skill in the art would have been motivated to include this feature as it is a well-known and a useful feature in the art. With this feature, the surfaces of vehicles may be determined to be defect-free and thus available to return to normal operations.
Continuing, Kasavala fails to explicitly disclose: instructing the vehicle to return to ridesharing activities if the vehicle does not have cosmetic damage on the at least one surface.
However, Starns teaches: instructing the vehicle to return to ridesharing activities if the vehicle is safe to operate (“Transportation management system 110 may have determined that autonomous vehicle 160E should be scheduled for one or more services at stationary service center 180A …. In response to this determination, transportation management system 110 may provide instructions 155A to autonomous vehicle 160E to drive (or return) to service center 180A for service work …. After an autonomous vehicle (e.g., 160F) has been serviced by a stationary service center 180, it may return to the pool of available autonomous vehicles [i.e., the vehicle may return to ridesharing activities after service has been performed (for example, cosmetic damage is repaired)].” (¶ 33)).
The feature of determining if the vehicle does not have cosmetic damage on the at least one surface is obvious in view of Kasavala. Starns teaches instructing the vehicle to return to ridesharing activities if the vehicle is safe to operate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kasavala and include the feature of: instructing the vehicle to return to ridesharing activities if the vehicle is safe to operate—as taught by Starns—because it is a useful feature in the art. This feature aids in ensuring safety for ridesharing activities, as in this way only vehicles that are in condition to perform operations will be greenlit for said operations. Thus, the incorporation of this feature enhances safety and reliability of ridesharing operations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.C.G./
Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668